DETAILED ACTION
This office action follows a reply filed on February 25, 2022.  Claims 1, 13-15, 17 and 25-28 have been amended.  Claims 1-7, 9-11, 13-23, and 25-30 are currently pending and under examination.
All previous rejections are withdrawn, as all claims now require the inclusion of an ethoxylated surfactant and newly added claims 29 and 30 claim the surfactant as SLES; however, upon further consideration, new grounds of rejection are proposed below. 
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP 608.01(o).  Correction of the following is required:  methyl silicone resin is not disclosed in the specification.
Please amend the specification to disclose “methyl silicone resin”.

Claim Rejections - 35 USC § 102
Claims 1-7, 9-11, 13-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over JP 60017174, in view of JP 59-179640 and Silibase (Silicone Defoamer, Silibase, 2022, 2 pages), as evidenced by Tsurushige (US 4,226,943) and Straka (US 4,049,587).  For convenience, the human translation of JP ‘076 will be cited below and the machine translation of JP ‘640 will be cited below.
JP ‘174 exemplifies a carpet adhesive having water repellency, comprising 350 parts calcium carbonate and 7.0 solid parts polyethylene wax based on 100 solid parts of an acrylic acid modified styrene butadiene copolymer latex (Table 2, Example 7).  JP ‘174 teaches that the adhesive has a solids content of 70% (p. 10). 
JP ‘174 teaches the possible inclusion of general anionic emulsifiers (p. 7); however, does not teach or suggest specific anionic emulsifiers.
JP ‘640 teaches a carpet backing prepared from a latex of styrene, butadiene, and acrylic acid, comprising polyoxyethylene alkylphenol ether sulfate or a polyoxyethylene alkyl ether sulfate, shown below, as an emulsifier, where R or R’ is an alkyl group, preferably a C8-C12 group and n=2-75, and an inorganic filler, such as calcium carbonate:

    PNG
    media_image1.png
    83
    416
    media_image1.png
    Greyscale

Therefore, JP ‘640 shows that ethoxylated emulsifiers are suitable for use in carpet backing applications comprising styrene butadiene latex and inorganic fillers.
JP ‘174 in view of JP ‘640 is prima facie obvious over instant claims 1, 2, 5, 9, 10, 13, 14, 25, 26, 29 and 30.
As to claims 3, 4, 19 and 20, JP ‘174 discloses the inclusion of a water repellent agents having a melting point of 30-100ºC, such as polyethylene and paraffin wax, exemplifying a polyethylene wax having a melting point of 80ºC and a paraffin wax having a melting point of 70ºC, where the following is evidenced by Tsurushinge (col. 4, ll. 23-29):

    PNG
    media_image2.png
    125
    389
    media_image2.png
    Greyscale

Therefore, the polyethylene and paraffin waxes exemplified and preferred by JP ‘174 inherently meet the claimed 15-60 carbon chain and molecular weight of at least 200 g/mol.
As to claim 6, JP ‘174 teaches that the adhesive has a solids content of 70% (p. 10) and applicants claim the solids content as 75-85%.
JP ‘174 does not disclose a working range of solids content for the described adhesive; however, JP ‘076 teaches a carpet adhesive comprising an acrylic acid modified styrene butadiene latex, calcium carbonate, sodium tripolyphosphate and water, where the solids were adjusted to 75%, having a similar viscosity as that of JP ‘174 described above.
JP ‘640 also exemplifies the use of a solids content of 80%.
Therefore, it can be seen that an anionic latex composition having a solids content of 75 and 80% is suitable for use as a carpet backing adhesive, where JP ‘174 does not particularly limit the solids content of the adhesive composition.
As to claims 7 and 23, JP ‘174 and JP ‘640 each teach the possible inclusion of a crosslinking agent (p. 7).
As to claim 11, JP ‘174 discloses the viscosity of the latex composition when measured with Brookfield viscometer at a rotation speed of 6 rpm as 25,000 cps, which as evidenced by Straka, can inherently possess a viscosity within the claimed range when measured at a higher rpm (col. 8, ll. 1-13).
As to claims 15, JP ‘174 exemplifies preparing latex H using of 2.5 parts sodium alkylbenzene sulfonate (emulsifier) based on 100 parts monomer.
As to claims 17, 18, 21 and 22, JP ‘174 exemplifies the inclusion of about 20 wt% elastomer, 6.5 wt% wax component and 73 wt% filler in Example 7.
Claim 28 is rejected, as the adhesive composition of Example 7, as the only other components present in the adhesive are an antioxidant and sodium tripolyphosphate, which is described as a dispersant.
The phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics” of the claimed invention.  See MPEP 2111.03.
One of ordinary skill in the art would not expect the inclusion of conventional additives, such as an antioxidant and dispersant, to materially affect the basic and novel characteristics of an adhesive composition.
As to claims 16 and 27, JP ‘174 and JP ‘640 teach the defoamers to include silicone-based defoamers, which are polymers with silicon backbones, such as polydimethylsiloxane, as taught by Silibase (p. 1).  Therefore, choosing a methyl silicone resin as the defoamer is prima facie obvious.

Claims 1-7, 9, 10-15, 17-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hough (US 5,874,148), as evidenced by CBRC (Synthetic Waxes, The Complete Book on Rubber Chemicals, India, NIIR Project Consultancy Services, 2009, pp. 14-15) and Straka (US 4,049,587).
Hough exemplifies a textile coating composition of the following:

    PNG
    media_image3.png
    429
    363
    media_image3.png
    Greyscale

This composition has a solids content of 81 wt% and a wax content of 16.50 parts per 100 dry parts of elastomeric component.
Hough teaches that the wax can be present in an amount of about 5-15 wt% based on the total monomer weight (col. 4, ll. 26-28), suggesting the inclusion of 5-15 phr wax based on the dry weight of the elastomer, as the dry elastomer is made up of only the monomers.  Therefore, it can be seen that the amount of wax taught by Hough meets the claimed range of 5-15 phr and overlaps with the claimed range of 6-12 phr in claim 9, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Hough teaches the preferred surfactants to include ethoxylated nonyl phenols and anionic surfactants (col. 5, ll. 39-41).
Hough is prima facie obvious over instant claims 1, 2, 5, 6, 9, 10, 12-15, 18 and 24-26.
As to claims 3, 4, 19 and 20, Hough teaches the waxes as preferably petroleum waxes derived from Fischer-Tropsch synthese, which as evidenced by CBRC, is a wax composed of n-paraffins in the molecular weight range of 600-950 (p. 14), suggesting a carbon content of about 42-68, suggesting at least one carbon chain having about 43-68 carbon atoms.
As to claims 7 and 23, Hough teaches that the compositions can include a crosslinking agent (col. 5, l. 66 to col. 6, l. 15).
As to claim 11, Hough teaches the viscosity of the composition as 15,000 cps #5 spindle at 20 rpm.  One of ordinary skill in the art would expect the composition to meet the claimed viscosity at a higher rpm, as evidenced by Straka.
As to claim 17, modifying the above example to contain only 15 phr wax, suggests an overall composition with about 1.7 wt% wax based on the coating composition.
As to claims 21 and 22, the above composition exemplifies the elastomer in an amount of 21 wt% based on the composition and the filler in an amount of 68 wt%.  Please consider the following:  
"A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties." See MPEP 2144.05(I).
Claim 28 is rejected, as the coating composition of the example contains biocide and thickener as the only other components present in the coating.
The phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics” of the claimed invention.  See MPEP 2111.03.
One of ordinary skill in the art would not expect the inclusion of conventional additives, such as biocide and thickener, to materially affect the basic and novel characteristics of the coating composition.  Applicants actually disclose that the compositions can include thickeners (See specification, p. 5, ll. 4-11).

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Applicants argue that Hough does not establish a range of dry parts wax component to dry parts elastomeric component (p. 8), arguing that the examiner’s contention relies on the assumption that the wax and monomers are the only two components present.
Firstly, Hough actually lists the components in the Example based on dry weight.  Secondly, Hough teaches that the wax can be present in an amount of 5-15 wt% based on 100 parts by weight of the total monomer weight.  This is typically used to express an amount of an additive based on the solids content of a polymer, as the monomers make up the majority of the actual polymer upon completion of the polymerization.  In the case of the statement set forth by Hough, the amount of wax is only based on the monomer content/solids content of the polymer; therefore, in this comparison these are the only two components present, as Hough does NOT teach the wax in an amount based on 100 parts of the composition or the overall solids content of the adhesive, and no other adjustments would be necessary upon adjusting the wax content, as argued by applicants.  Therefore, applicants’ arguments are not persuasive.

Note that while applicants show a comparison between an adhesive using SLS and SLES, the showing is not comparable as that using SLES uses a combination of SBR and NR while that using SLS uses only SBR.  Therefore, it is unclear as to whether the improvement in properties is based on the substitution of the surfactant, or the replacement of part of SBR with NR, or both.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as all claims now require the inclusion of an ethoxylated surfactant and newly added claims 29 and 30 claim the surfactant as SLES, which was not previously claimed.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766